Exhibit (10)KK


TARGET CORPORATION
EXECUTIVE OFFICER CASH INCENTIVE PLAN
(Adopted on March 7, 2017)

Article I—Background
1.1    Name.    The name of this plan is the "Target Corporation Executive
Officer Cash Incentive Plan." It is sometimes hereinafter referred to as the
"Plan." Unless otherwise defined in the Plan or the context clearly indicates to
the contrary, capitalized terms are defined in Article II.
1.2    Compensation Policy and Plan Intent.    The Plan is intended to promote
the Company's pay-for-performance compensation philosophy by providing incentive
cash bonus payments to Executive Officers, who through their efforts, directly
and significantly impact the achievement of Company goals and objectives.
1.3    Eligibility.    Bonuses may be granted to any Executive Officer who is
designated as a Participant from time to time by the Committee. Designation as a
Participant for a Bonus in one period shall not confer on a Participant the
right to participate in the Plan for any other period.

Article II—Definitions
2.1    Board.    "Board" means the Board of Directors of the Company.
2.2    Bonus.    "Bonus" means an incentive award which, subject to such terms
and conditions as may be prescribed by the Committee, entitles a Participant to
receive a cash bonus payment from the Company pursuant to Article III.
2.3    Code.    "Code" refers to the Internal Revenue Code of 1986, as amended.
2.4    Company.    "Company" refers to Target Corporation and its subsidiaries.
2.5    Committee.    "Committee" means the Human Resources & Compensation
Committee of the Board and if no such named committee shall be designated by the
Board, it shall mean the Committee of the Board most nearly performing the
duties of the Human Resources & Compensation Committee as defined at the time of
its elimination as a Board Committee.
2.6    Covered Officer.    "Covered Officer" includes all Participants whose
compensation, in the Performance Period for which the Bonus is calculated, is
or, in the Committee's discretion, may be subject to the compensation expense
deduction limitations set forth in Section 162(m) of the Code.
2.7    Executive Officer.    "Executive Officer" is as defined in Rule 3b-7
under the Securities Exchange Act of 1934, as amended.
2.8    Participants.    "Participants" means Executive Officers participating in
the Plan.
2.9    Performance-Based Compensation.    "Performance-Based Compensation" means
a Bonus that is intended to constitute "performance-based compensation" within
the meaning of Section 162(m)(4)(C) of the Code and the regulations promulgated
thereunder.
2.10    Performance Measures.    "Performance Measures" means one or a
combination of two or more of the following performance-based metrics, as
approved by the Committee; provided, however, that different Performance
Measures may be approved for different Participants during the same Performance
Period: revenues; sales; comparable sales; earnings before one or more of
interest, taxes, depreciation and amortization; net earnings; earnings per
share;


1



--------------------------------------------------------------------------------




profitability as measured by return ratios (including, but not limited to,
return on assets, return on equity, return on invested capital and return on
revenue); cash flow (including, but not limited to, operating cash flow, free
cash flow and cash flow return on investment); margins (including, but not
limited to, one or more of gross, operating and net earnings margins); cost and
expense management; economic value added or similar value added measurements;
and total shareholder return. In addition, for any Bonus to a Participant that
is not intended to constitute Performance-Based Compensation, Performance
Measures may include, alone or in combination with the foregoing Performance
Measures, any other measure of performance as determined by the Committee.
2.11    Performance Period.    "Performance Period" is the period, which shall
be a period of at least one fiscal quarter, specified by the Committee at the
time a Bonus is granted during which specified Performance Measures must be
attained as a condition to the payment of the Bonus.

Article III—Bonuses
3.1    General.    Bonuses may be granted to a Participant in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee. The Committee, at the time a Bonus is granted, shall specify
the terms and conditions which govern the Bonus, which terms and conditions will
prescribe the degree of attainment of such Performance Measures required for
payment of a Bonus and that the Bonus shall be earned only upon, and to the
extent that, Performance Measures as described in Section 3.2 are satisfied
within the Performance Period for the Bonus. The Committee may establish terms
and conditions for payment of Bonuses in the event of changes of duties of any
Participant with the Company during the Performance Period or in the event of a
Participant's termination of employment (including death, disability,
retirement, or termination with or without cause) or leave of absence; provided
that no such payment shall be made if it would cause a Bonus intended to
constitute Performance-Based Compensation to fail to qualify as
Performance-Based Compensation. Different terms and conditions may be
established by the Committee for different Bonuses and for different
Participants.
3.2    Performance Measures.    Payment of Bonuses shall be contingent upon the
degree of attainment of specified Performance Measures over the Performance
Period. Multiple Performance Periods may be established, each with different
lengths and which run concurrently. Performance Measures may be absolute in
their terms, on a per share basis, measured as a change from prior periods,
measured against or in relationship to other companies comparably, similarly or
otherwise situated or measured against other indices or external measures, and
may relate to the Company or a segment, subsidiary, operating company, division,
unit or test strategy or new venture of the Company. Each measure that is a
financial measure shall be adjusted if so determined by the Committee, to
exclude the effects of extraordinary items, unusual or non-recurring events,
changes in accounting principles or methods, realized investment gains or
losses, discontinued operations, acquisitions, divestitures, material
restructuring or impairment charges, retained and uninsured losses for natural
catastrophes and any other items as the Committee determines to be required so
that the operating results of the Company, segment, subsidiary, operating
company, division, unit or test strategy or new venture, as applicable, shall be
computed on a basis consistent with the Performance Measures established for the
Performance Period.
3.3    Payment of Bonuses.    Following the completion of each Performance
Period, the Committee shall certify the level of attainment of the applicable
Performance Measures for each Participant. Bonuses shall be paid to Participants
in cash at a time determined by the Committee, but in no event later than two
and one-half months after the end of the fiscal year in which the Performance
Period ends. However, any Participant who is a participant in a deferred
compensation plan may defer payment of his/her Bonus if and to the extent
permissible under any such plan.
3.4    Adjustments.    The Committee is authorized at any time during or after a
Performance Period, in its sole and absolute discretion, to reduce or eliminate
a Bonus payable to any Participant for any reason. No reduction in a Bonus
payable to any Participant shall increase the amount of the Bonus payable to any
other Participant. In addition, the Committee may adjust the specified
Performance Measures or the degree of attainment required to earn a Bonus for
such factors as may permit consistent computation, such as those factors set
forth in Section 3.2 above; provided that no such adjustment shall be made if
the effect of such adjustment would be to cause a Bonus intended to constitute
Performance-Based Compensation to fail to qualify as Performance-Based
Compensation.


2



--------------------------------------------------------------------------------




3.5    Terms Applicable to Performance-Based Compensation; Maximum Bonus Amount.
With respect to each Performance Period, Performance Measures for
Performance-Based Compensation will be established and approved by the Committee
on or before the earlier of (i) 90 days following the commencement of the
Performance Period or (ii) the passage of 25% of the duration of the Performance
Period. In no event shall a Covered Officer receive Bonuses intended to qualify
as Performance-Based Compensation payable in any fiscal year that exceeds the
lesser of (i) $7,000,000 or (ii) 400% of the Covered Officer’s base salary
(prior to any salary reduction or deferral elections) as of the date of the
grant of the Bonus.

Article IV—General
4.1    Administration and Interpretation of Plan.    This Plan shall be
interpreted by the Committee and its interpretations shall be final and binding
on Participants and all other parties in interest.
The Plan shall be administered by the Committee. The Committee reserves the
right, from time to time, to prescribe rules and regulations which are not
inconsistent with the provisions of the Plan, and to modify or revoke such rules
and regulations at such time and in such manner as it may deem proper. The
Committee may specify a pool from which some or all Bonuses may be paid to all
or a subset of Participants in accordance with this Plan and grant Bonuses under
Section 3.1 based on allocations from such pool. A copy of the then current Plan
shall be maintained in the Company's offices and shall be available, upon
request, for review by any Participant or his duly authorized agent. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any Bonus in the manner and to the extent it
shall deem desirable. The determinations of the Committee in the administration
of this Plan, as described herein, shall be final, binding and conclusive,
subject to the provisions of this Plan. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee.
All persons in the Plan shall be bound by the terms of the Plan and of all rules
and regulations pursuant thereto, all as now in effect or hereafter amended,
promulgated or passed which shall likewise be maintained at the Company.
4.2    Rights of Participants and Beneficiaries.    The Plan is not an
employment agreement and does not ensure or evidence to any degree the continued
employment or the claim to continued employment of any Participant for any time
or period or job.
No Participant or beneficiary shall, by virtue of this Plan, have any interest
in any specific asset or assets of the Company. If a Bonus has been granted, a
Participant or beneficiary has only an unsecured contract right to receive cash
payments in accordance with and at the times specified by the Plan.
No Participant shall have the right or ability to assign, pledge, or otherwise
dispose of any part of a Bonus hereunder.
4.3    Amendment, Modification and Termination of the Plan.    The Committee may
at any time terminate, suspend or modify the Plan and the terms and provisions
of any Bonus to any Participant which has not been paid. Amendments are subject
to approval of the shareholders of the Company only if such approval is
necessary to maintain the Plan in compliance with the requirements of
Section 162(m) of the Code, its successor provisions or any other applicable law
or regulation. No Bonus may be granted during any suspension of the Plan or
after its termination.
4.4    Unfunded Plan.    The Plan shall be unfunded, and the Company shall not
be required to segregate any assets that may at any time be represented by
Bonuses under the Plan.
4.5    Other Benefit and Compensation Programs; No Right to
Employment.    Neither the adoption of the Plan by the Committee nor its
submission to the shareholders of the Company shall be construed as creating any
limitation on the power of the Board to adopt such other incentive arrangements
as it may deem appropriate. Payments received by a Participant under a Bonus
granted pursuant to the Plan shall not be deemed a part of the Participant’s
regular recurring compensation for purposes of the termination, indemnity or
severance pay law of any state, and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract, or arrangement, unless the Committee expressly determines otherwise.
Nothing in the Plan or any Bonus


3



--------------------------------------------------------------------------------




constitutes or implies any obligation or undertaking to employ or retain a
Participant for any period of time or in any position or any limitation of the
Company to terminate a Participant’s employment at any time with or without
notice or cause.
4.6    Governing Law.    To the extent that federal laws do not otherwise
control, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Minnesota without regard to
its conflicts-of-law principles and shall be construed accordingly. The
exclusive forum and venue for any legal action arising out of or related to the
Plan shall be the United States District Court for the District of Minnesota,
and each Participant, as a condition of participating in the Plan, submits to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and each
Participant, as a condition of participating in the Plan, submits to the
personal jurisdiction of that court.
4.7    Tax Withholding.    The Company shall have the right to withhold from
cash payments under the Plan to a Participant or other person an amount
sufficient to cover any withholding taxes the Company reasonably determines are
legally payable by the Participant.
4.8    Compensation Recoupment Policy.    Bonuses may be made subject to any
compensation recoupment policy adopted by the Board or the Committee at any time
prior to or after the effective date of the Plan, and as such policy may be
amended from time to time after its adoption.
4.9    Miscellaneous Provisions.
        a.     Headings.    Headings at the beginning of sections hereof are for
convenience of reference, shall not be considered a part of the text of the
Plan, and shall not influence its construction.
        b.     Construed as a Whole.    The provisions of the Plan shall be
construed as a whole in such manner as to carry out the provisions thereof and
shall not be construed separately without relation to the context.
4.10    Effective Date of the Plan.    The Plan shall become effective as of
February 4, 2018; provided that this Plan is approved and ratified by the
shareholders of the Company no later than June 30, 2017. The Plan shall remain
in effect until it has been terminated pursuant to Section 4.3.




4

